Citation Nr: 0510798	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  00-01-756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening the claim for service connection for a 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Brian Ramsey, Attorney-at-Law


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel  


INTRODUCTION

The veteran had active service from October 1976 to December 
1980.  The record indicates that the veteran also served on 
multiple Naval Reserve active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) assignments between 
1981 and 1985.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Regional Office (RO) 
dated in July 1999 of the Department of Veterans Affairs (VA) 
RO in Cleveland, Ohio.  That decision found that new and 
material evidence had not been presented to reopen a claim 
for service connection for a psychiatric disability.    



FINDINGS OF FACT

1.	The veteran has submitted new and material evidence with 
regard to his psychiatric disorder.

2.	The veteran's psychiatric disorder is not related to 
active service.  



CONCLUSIONS OF LAW

1.	The veteran has submitted new and material evidence that 
warrants reopening his claim for service connection.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (as in 
effect prior to August 29, 2001), 20.200, 20.302 (2004).

2.	The veteran's psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - VA's Duty to Notify and Assist

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist claimants, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is generally applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board observes that the VCAA is 
generally applicable to the claim pending on appeal.

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  These regulations, likewise, generally 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) relating 
to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen previously denied final claims (the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

The RO received the veteran's claim to reopen his service 
connection claim in June 1999.  The Board has nevertheless 
assessed the RO's development, and finds that the RO 
sufficiently met its duties under the VCAA.  The Board first 
finds that the RO met its duties to notify in this case.  In 
June 1999, the RO notified the veteran of his need to provide 
new and material evidence in order for the claim to be 
reopened.  The veteran was then provided additional notice as 
to the evidence necessary to substantiate his claim, as well 
as the applicable laws and regulations, as indicated in a 
letter from the RO dated in July 2003, in the November 1999 
statement of the case, and in statements of the case in May 
2003, August 2004, and November 2004.  Most important, the RO 
informed the veteran of his need to submit new and material 
evidence, defining each to ensure the veteran's 
understanding.  The RO also attempted to inform the veteran 
of which evidence he was to provide to VA and which evidence 
the RO would attempt to obtain on his behalf, as noted in 
correspondence of record.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Second, the Board finds that the 
RO met its duty to assist by making satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file, noting that it contains the veteran's available 
service medical records, private medical records, and VA 
treatment records.  Furthermore, the veteran was offered an 
opportunity to testify at a hearing on this appeal, which he 
accepted but later withdrew.    

Whether New and Material Evidence has been Submitted to 
Reopen the Claim

Laws and Regulations

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance of a claim is "new 
and material."  Under the version of 38 C.F.R. § 3.156(a) 
applicable to this case, new and material evidence is defined 
as evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
acknowledges that there has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001.  As the 
veteran's claims in this case were filed prior to August 29, 
2001, the earlier version of the definition of new and 
material evidence remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155  F.3d at 1363.  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record, but only after 
ensuring that the duty to assist has been satisfied.

Background and Analysis

In March 1986, the veteran claimed service connection for a 
psychiatric disorder.  In support, he submitted medical 
records evidencing that he had been diagnosed with paranoid 
schizophrenia.  The RO denied this claim in a December 1986 
rating decision, finding that the veteran failed to 
demonstrate that he experienced a psychiatric disorder in 
service or within one year of separation from service.  See 
38 C.F.R. §§ 3.303, 3.309.     

The veteran did not file a notice of disagreement with the 
December 1986 decision within the one-year statutory period 
and, therefore, did not later perfect an appeal to the Board 
via the filing of a VA Form 9 substantive appeal.  
Accordingly, the RO's December 1986 rating decision 
subsequently became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2004).  

The Board must now determine whether the RO correctly 
concluded in its July 1999 letter to the veteran, and in the 
subsequent statement of the case and supplemental statements 
of the case, that no new and material information had been 
submitted to reopen the veteran's claim.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).
  
In support of the effort to reopen his claim, the veteran 
submitted medical records reflecting private and VA 
treatment.  He submitted lay statements from relatives 
attesting to the veteran's deteriorated mental state 
following discharge from service.  He submitted his own 
statements attesting to his deteriorated mental state and to 
its relation to active duty.  And he submitted two statements 
alleging that sexual assaults allegedly committed on active 
duty by a fellow service member caused his psychiatric 
disorder.  Moreover, in response to the veteran's claim to 
reopen, the RO obtained additional service records and 
service medical records not considered in the December 1986 
rating decision.  

This is new information associated with the claims folder 
since the last final rating decision in December 1986.  
Accordingly, the Board finds this evidence to be new 
evidence.  As noted, however, this does not end the inquiry, 
as the Board must still determine whether any of this new 
evidence is also material.

To that end, the Board has determined that the new 
information is material.  With previous evidence of record, 
this evidence is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In short, the evidence contributes to 
a more complete picture of the circumstances surrounding the 
origin of the veteran's disorder.  Hodge, 155  F.3d at 1363.  
The veteran's service connection claim for a psychiatric 
disorder is hereby reopened.  

The Merits of the Claim for Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any of these three elements, the veteran 
is accorded the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).

The evidence of record supports the veteran's claim to a 
current disorder.  Since January 1986 - when the veteran was 
hospitalized at the VA Medical Center, Brecksville in 
Cleveland, Ohio -  medical personnel have consistently 
diagnosed the veteran with paranoid schizophrenia.  The first 
element of Pond is therefore satisfied.  Pond, 12 Vet. App. 
at 346.  

The evidence of record does not support the second and third 
elements of Pond, however.  Pond, 12 Vet. App. at 346.  The 
record contains no objective evidence showing that the 
veteran experienced a psychiatric disorder while in service, 
within one year of his discharge from active service, or 
during a period of active reserve duty.  See 38 C.F.R. §§ 
3.307, 3.309.  Without such evidence, the second element of 
Pond is unsatisfied.  And the record does not contain 
supporting medical evidence connecting the veteran's current 
and claimed in-service disorders.  Without such evidence, the 
third element of Pond is unsatisfied.      

The Board notes that it closely considered the following 
matters in making its decision.  

First, the Board assessed the lay statements submitted by the 
veteran's relatives who contend that the veteran incurred his 
psychiatric disorder in service.  While the Board finds this 
evidence of value, it, combined with the veteran's 
contentions, is outweighed by the objective evidence of 
record showing that the veteran did not experience an in-
service psychiatric disorder.  

The RO repeatedly ensured during the pendency of this appeal 
that all available evidence reflecting the veteran's in-
service medical treatment was obtained.  The Board finds that 
the RO achieved this objective.  As a result, the record 
contains medical evidence reflecting the veteran's mental 
status at the time of his entry onto active duty, and at the 
time of his separation.  In the medical reports reflecting 
examinations conducted at these times, there is no indication 
that the veteran had a psychiatric disorder.  Rather, these 
records state affirmatively that the veteran did not have 
such a disorder when he entered active service in October 
1976 and when he separated from active service in December 
1980.  Between date of entrance and separation, service 
medical records show detailed treatment for a jaw injury, 
underarm soreness, acute acne, an eye disorder, and chest 
pain, but not for a psychiatric disorder.  Finally, a private 
medical record dated in December 1989 reports that the 
veteran stated that his psychiatric disorder symptoms began 
approximately three years earlier in 1986, which is 
approximately six years following his separation from 
service.  In sum, this particular private medical record and 
the service medical records show that the veteran did not 
experience a psychiatric disorder in service or within one 
year after discharge from active service.  Pond, 12 Vet. App. 
at 346; 38 C.F.R. §§ 3.303, 3.307, 3.309.           

The Board also notes that in October 2004, over 5 years after 
filing his claim to reopen, the veteran broached for the 
first time an allegation that he incurred his psychiatric 
disorder as a result of a sexual assault suffered during his 
active service.  The veteran repeated this allegation in 
March 2005.  After closely considering this allegation, the 
Board finds it to be completely unsupported by the evidence 
of record, which shows no treatment, complaints or diagnoses 
of an in-service sexual assault, or consequent psychiatric 
disorder.  The Board also finds the allegation of low 
probative value when considering that the veteran had not 
mentioned this alleged etiology in the many prior medical and 
psychiatric examinations and treatment sessions he had 
undergone since January 1986.  

Second, the veteran alternatively maintains that he incurred 
his psychiatric disorder during a period of ACDUTRA just 
prior to his January 1986 hospitalization for paranoid 
schizophrenia at VAMC Brecksville.  Records reflecting his 
hospitalization, treatment, and diagnoses clearly demonstrate 
that the veteran experienced at that time a psychiatric 
disorder diagnosed as paranoid schizophrenia.  In fact, this 
is the earliest evidence of record of a psychiatric disorder.  
The veteran has not submitted, nor has the RO been able to 
obtain, records reflecting a period of ACDUTRA just prior to 
this hospitalization, or records showing treatment for a 
psychiatric disorder while serving during a period of 
ACDUTRA, or during any period of active reserve service.  The 
Board notes that the RO exerted substantial effort to obtain 
such records, but none were obtained.  The RO did obtain 
records reflecting that the veteran served in the naval 
reserve following his separation from active service in 
December 1980.  Records obtained indicate periods of reserve 
duty, including ACDUTRA, from 1981 through July 1985.  
Records also show that in May 1985 the veteran's command 
placed him on a probationary 6-month period for 
unsatisfactory participation, and that in November 1985 the 
veteran's command terminated his status with a drilling Ready 
Reserve unit for unsatisfactory participation.  The veteran 
was then finally discharged in December 1985.  

Moreover, records show that in a medical report conducted 
pursuant to the veteran's naval reserve duty - in February 
1985 - the veteran stated that he was "currently in good 
health.  Taking no medications."  The RO also obtained a 
service medical record, dated in July 1985, in which the 
veteran was deemed physically qualified for release from a 
12-day period of ACDUTRA.  

In sum, these records support the veteran's contention that 
he served on reserve duty following his separation from 
active service.  But the records do not support two crucial 
aspects of his claim - first, that he served on a period of 
active reserve service just prior to his hospitalization in 
January 1986; and second, that he incurred a psychiatric 
disorder during a period of active reserve service.  By 
contrast, the service records show that his last reserve 
service in 1985 was in July, approximately six months prior 
to his January 1986 hospitalization.  And the service medical 
records show medical findings negative for a psychiatric 
disorder.  Indeed, the evidence of record pertaining to the 
veteran's reserve service preponderates against his claim.     

Third, in finding that the veteran had not submitted new and 
material evidence to reopen his claim, the RO did not offer 
the veteran a VA compensation and pension medical examination 
or seek a medical opinion regarding the veteran's disorder.  
See 38 U.S.C.A. § 5103A (West 2002).  In contemplating 
whether either is necessary, VA must determine whether the 
evidence shows that the claimant has a current disability, or 
has persistent or recurrent symptoms of a disability, and 
whether the evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service.  38 U.S.C.A. § 5103A(d).  The United States Court of 
Appeals for Veterans Claims (Court) recently addressed this 
issue in Duenas v. Principi, 18 Vet. App. 512 (2004).  The 
Court held that where no "reasonable possibility" exists 
that a medical examination would aid the veteran in 
substantiating a claim, VA need not provide an examination 
with respect to that claim.  The Court found no reasonable 
possibility existed where there was no evidence in the record 
that the veteran suffered an event, injury, or disease in 
service that could have been associated with the symptoms the 
veteran then-currently experienced relating to his claim.  
Id. at 517-518.   

In assessing this matter, the Board likewise finds that no 
reasonable possibility exists in this case that VA medical 
examination and opinion would substantiate the veteran's 
claim.  On the one hand, the record contains sufficient 
evidence demonstrating that the veteran has a current 
disorder.  There is therefore no need for an additional 
examination to determine the veteran's current disorder.  On 
the other hand, despite the RO's extensive and committed 
development in this case, the record contains no objective 
evidence that the veteran's disorder is associated with 
active service.  Rather, as already stated, the evidence 
shows that the disorder is not associated with active 
service.  Conducting a medical examination for purposes of 
rendering an opinion would serve no purpose in this case - 
there is no objective evidence that the veteran suffered an 
event, injury, or disease in service that may be associated 
with his current psychiatric disorder symptoms.  Given this, 
the Board finds that no reasonable possibility exists that a 
medical examination would aid the veteran in substantiating 
his claim.        

In closing, as the preponderance of the evidence is against 
the veteran's service connection claim, the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for a psychiatric disorder 
is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


